DETAILED ACTION
	This Office Action is in response to the Amendment filed on 10/20/2021.
	Authorization for this Examiner’s Amendment was given by the Patent Agent of record, Mr. Babak Nouri on 11/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				  EXAMINER’S AMENDMENTS 
		Amend claims 17-18, 21, 24, 27-28, 31 and 35 as follow:
 Claim 17: (Currently Amended) 
A system for centralized control of access to user information, the system comprising: 
a computer hardware arrangement configured to: 
receive at a first entity from a second entity, a first request for encrypted user information associated with at least one user to be sent by the first entity to a third entity, wherein the first request includes a task identifier identifying one or more tasks to be performed by the third entity, and one or more user identifying information, associated with the at least one user, required by the third entity for performing the one or more tasks, and wherein the first entity, the second entity, and the third entity are different entities; 
 from the first entity, a second request to a corresponding application stored on a user device associated with the at least one user, wherein the second request includes an actionable push notification to the at least one user for an affirmation of the first request or a denial of the first request; 
receive  at the first entity from the user device, a user input action responsive to the actionable push notification, wherein the user input action corresponds to one of the affirmation or the denial of the first request; 
send (i) the encrypted user information from the first entity to the third entity if the affirmation is received or (ii) a denied notification from the first entity to the second 2Application No.: 16/519,322 Attorney Docket No.: 067519.0002298 entity if the denial is received.  

Claim 18: (Currently Amended) 
The system of claim 17, wherein the task identifier includes at least one task to be performed by the third entity with regards to the at least one user identified by the one or more user  identifying information.  

Claim 21: (Currently Amended) 
The system of claim 17, wherein the computer hardware arrangement is further configured to send, from the first entity to the third entity, decryption information used to decrypt the encrypted user information.  

Claim 24: (Currently Amended) 
hardware arrangement is further configured to determine a number of times the second entity has requested access to the  encrypted user information.  
Claim 25: (Currently Amended)
The system of claim 24, wherein the computer hardware arrangement is further configured to send, from the first entity to the user device, the number of times if the number of times exceeds a pre-determined threshold.

Claim 26. (Currently Amended) 
The system of claim 17, wherein the computer hardware arrangement is further configured to: 
receive, at the first entity from the second entity, a first extension request to extend a predetermined amount of time; 
send, from the first entity to the user device, a second extension request that is based on the first extension request, wherein the second extension request includes a notification to the at least one user for a further affirmation of the first extension request; 
receive at the first entity from the user device, the further affirmation; 
send an extension information from the first entity to the third entity to extend the predetermined amount of time.  

Claim 27: (Currently Amended) 
hardware arrangement is further configured to: receive, at the first entity from the user device, a deletion request to delete the one or more user identifying information stored at the third entity; and 
send, from the first entity to the third entity, a further deletion request to automatically delete the encrypted user information.  

Claim 28: (Currently Amended) 
The system of claim 17, wherein the computer hardware arrangement is further configured to receive from the user device a deletion request to delete the  encrypted user information at the first entity.  

Claim 29: (Currently Amended) 
The system of claim 17, wherein the computer hardware arrangement is further configured to receive, at the first entity from the second entity, a validation request to validate credentials of the second entity.  

Claim 30: (Currently Amended) 
The system of claim 29, wherein the computer hardware arrangement is further configured to: 
validate the credentials of the second entity; and 
send, from the first entity to the second entity, a validation token if the second entity's credentials are valid.  


The system of claim 17, wherein the computer hardware arrangement is further configured to: 5Application No.: 16/519,322 Attorney Docket No.: 067519.0002298 
receive, at the first entity updated user information related to the at least one user; and 
 encrypt at the first entity the updated user information.  

Claim 32: (Currently Amended) 
The system of claim 31, wherein the computer hardware arrangement is further configured to send the updated user information to the third entity.  

Claim 34: (Currently Amended) 
The system of claim 33, wherein the computer hardware arrangement is further configured to monitor, by the first entity, usage information of the quantum encrypted user information at the third entity.  

Claim 35: (Currently Amended) 
The system of claim 34, wherein the computer hardware arrangement is further configured to: 
detect, at the third entity, information related to a data breach at the third entity; and 
encrypted user information  from the second entity after the information related to the data breach at the third entity is detected.  

Claim 36: (Currently Amended) 
The system of claim 35, wherein the computer hardware arrangement is further configured to send, by the first entity, a breach notification to the at least one user.  
Claim 37: (Currently Amended) 
The system of claim 36, wherein the computer hardware arrangement is further configured to delete, by the first entity, the quantum encrypted user information based on the information related to the data breach detected.

			      ALLOWABLE SUBJECT MATTER
	Claims 17-19 and 21-37 are allowed, while claim 20 is cancelled.
	The following is an examiner’s statement of reasons for allowance:
	The amendments and/or arguments submitted by Applicant have been considered and are persuasive, in particular those found on pages 8-11 of the Arguments/Remarks filed on 10/20/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438